PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Isaacson et al.
Application No.  17/120,841
Filed:   December 14, 2020
Attorney Docket No.  080-0205
:
:
:   ON PETITION
:    
:


This is a decision on the “Response to Notice to File Corrected Application Papers and Petition to Accept an Unintentionally Delayed Claim for Priority”, filed on June 6, 2022, that is being treated as a renewed petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on June 6, 2022. 

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

the reference required by 35 U.S.C. § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  

The petition does not, however, comply with item (1) and (2) above.

As to Item (1), 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the later filed application is a non-provisional application, the reference required by this paragraph must be included in an application data sheet (ADS).1  A corrected ADS was filed on June 6, 2022.  As to the corrected ADS, it is noted that 37 CFR 1.76(c)(2), states:

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .

It is further noted that Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt.

A review of the application file history reveals that Application Data Sheet was filed on December 14, 2020, that cited the domestic benefit claims that are at issue as:

Application No. 17/120,841 is a continuation of Application No. 16/674,974
Application No. 16/679,974 is a continuation of Application No. 15/882,597

The filing receipt mailed on March 1, 2021, reflects, however, that:

Application No. 17/120,841 is a continuation of Application No. 16/674,974
Application No. 16/674,974 is a continuation of Application No. 15/882,597.2

The corrected ADS filed on June 6, 2022, attempts to add the following benefit claim such that it is reflected as:

Application No. 17/120,841 is a continuation of Application No. 16/679,974

The corrected ADS filed on June 6, 2022, does not reflect the domestic benefit data that is currently cited in Office records as reflected on the March 1, 2021, filing receipt with strike-throughs of any data that applicant wishes to have deleted from the domestic benefit data, i.e., the presentation and deletion of the entirety of the claim of “Application No. 17/120,841 is a continuation of Application No. 16/674,974
Application No. 16/674,974 is a continuation of Application No. 15/882,597” and the presentation and underlining of the benefit claim “Application No. 17/120,841 is a continuation of Application No. 16/679,974 and Application No. 16/679,974 is a continuation of Application No. 15/882,597.”

It is noted that, pursuant to 37 CFR 1.78, for all application filed after September 16, 2012, a priority claim, including additions and deletions to the priority claim, must be set forth in an ADS.  The corrected ADS must set forth the domestic benefit data as it currently reflected on the most recent filing receipt mailed.  Relative to the last filing receipt, all of the new domestic benefit data set out on the corrected ADS must be underlined and all domestic benefit data included on the filing receipt that is to be removed must be stricken. The petition under 37 CFR 1.78(e) cannot be granted at this juncture as the corrected ADS filed on June 6, 2022, is not compliant with 37 CFR 1.76(c)(2) as to the addition and deletion of domestic benefit data that is listed on the most recent filing receipt but is not underlined or stricken, as appropriate, on the corrected ADS filed on May 16, 2022.

Any renewed petition under 37 CFR 1.78 that may be filed must be accompanied by a corrected ADS that is compliant with 37 CFR 1.76(c)(2) that reflects underlining and strike-throughs of all data that is being added and removed, respectively, relative to the last filing receipt.  Before the petition under 37 CFR § 1.78(e) can be granted, a renewed petition under 37 CFR § 1.78(e) and a corrected Application Data Sheet that complies with 37 CFR 1.76 and 37 CFR 1.78 is required.  

As to item (3), a grantable petition under 37 CFR 1.78(e) requires a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The renewed petition under 37 CFR 1.78(e) is required to include a proper statement of unintentional delay pursuant to 37 CFR 1.78(e) referencing 37 CFR 1.78(d)(3). 

No additional fee under 37 CFR 1.17(m) is required to accompany the renewed petition.

It is noted that the issue fee was paid in this application on June 15, 2022. If applicant desires the correction to the priority claims to be reflected on the front page of the issued patent, the renewed petition must be accompanied by a petition under 37 CFR 1.313 to withdraw the application from issue and a Request for Continued Examination under 37 CFR 1.114. Alternatively, if the renewed petition is filed after the patent issues and the correction to the domestic benefit claims will not result in a change to the statutory framework under which the application was examined, the correction to the domestic benefit claim may be effected by way of certificate of correction by filing the renewed petition accompanied by a corrected ADS and a draft certificate of correction setting forth the domestic benefit data and fee under 37 CFR 1.20(a). 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB or Patent Center

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
        
            
        
            
    

    
        1 Any petition under 37 CFR 1.78 must be accompanied by a corrected ADS in compliance with 37 CFR 1.76(c) (for applications filed on or after September 16, 2012), or by an amendment to the specification or a supplemental ADS in compliance with pre-AIA  37 CFR 1.76(c) (for applications filed prior to September 16, 2012) unless the proper reference was previously submitted. See MPEP 211.02(a).
        
        2 It is noted that the application data sheet filed on December 14, 2020, reflected the benefit claim that “Application No. 16/679,974 is a continuation of Application No. 15/882,597” and that entry of the benefit claim “Application No. 16/674,974 is a continuation of Application No. 15/882,597” appears to be a data entry error. The Filing Receipt reflecting the apparent error was mailed on December 24, 2020. The manner by which to correct an error on the Filing Receipt is by filing a corrected ADS. Thus, the correction to the domestic benefit data that is reflected on the Filing Receipt is effected by filing a corrected ADS that identifies the information that is being changed with underlining for insertions and strike-through or brackets for text removed relative to the most recent filing receipt.